 



Page 1 of 11
Exhibit 10.89
GUARANTY
          GUARANTY, dated as of November 1, 2007 (the “Guaranty”), made by PHH
Corporation (the “Guarantor”) in favor of GREENWICH CAPITAL FINANCIAL PRODUCTS,
INC. (the “Buyer”), party to the Master Repurchase Agreement referred to below.
RECITALS
          WHEREAS, pursuant to the Master Repurchase Agreement dated as of
November 1, 2007, as amended (the “Repurchase Agreement”) between PHH Mortgage
Corporation (the “Seller”) and the Buyer, the Buyer has agreed to enter into
Transactions with the Seller upon the terms and subject to the conditions set
forth therein; and
          WHEREAS, it is a condition precedent to the obligation of the Buyer to
enter into any such Transaction with the Seller under the Repurchase Agreement
that the Guarantor shall have executed and delivered this Guaranty to the Buyer.
          NOW, THEREFORE, in consideration of the premises and to induce the
Buyer to enter into the Repurchase Agreement and to induce the Buyer to enter
into the Transactions with the Seller under the Repurchase Agreement, the
Guarantor hereby agrees with the Buyer as follows:
          1. Defined Terms.
          (a) Unless otherwise defined herein, capitalized terms defined in the
Repurchase Agreement and used herein shall have the meanings given to them in
the Repurchase Agreement. The following additional terms shall have the
following meanings:
          “Guaranteed Obligations” shall mean all obligations and liabilities of
the Seller to the Buyer, including without limitation the Obligations, which may
arise under, or out of or in connection with the Repurchase Agreement, any other
Program Document or any other document made, delivered or given in connection
therewith or herewith, in each case whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, whether
on account of principal, interest, reimbursement obligations, all Claims (as
defined in Section 101 of the Bankruptcy Code) of the Buyer against the Seller
in respect thereof, and all fees, indemnities, costs, expenses arising out of or
relating thereto (including, without limitation, all fees and disbursements of
counsel to the Buyer that are required to be paid by the Seller pursuant to the
terms of the Repurchase Agreement or any other Program Document).
          “Material Adverse Effect” shall mean a material adverse effect on
(a) the ability of the Guarantor to perform in all material respects its
obligations under this Guaranty, including, but not limited to, a material
adverse effect on the property, business, operations or financial condition of
the Guarantor, (b) the validity or enforceability in all material respects of
this Guaranty, (c) the rights and remedies of the Buyer under this Guaranty, or
(d) the timely payment of the Guaranteed Obligations or all other amounts
payable in connection herewith or therewith. Each of (a), (b) and (c) in the
foregoing sentence shall be determined by Buyer in its sole reasonable
discretion.



--------------------------------------------------------------------------------



 



Page 2 of 11

          “Revolving Credit Agreement” shall mean the Five Year Competitive
Advance and Revolving Credit Agreement, dated as of January 6, 2006, among the
Guarantor, as Borrower, the Lenders referred to therein, Citicorp USA, Inc., as
Syndication Agent, and Bank of America, N.A., The Bank of Nova Scotia and Calyon
New York Branch, as Documentation Agents, and JPMorgan Chase Bank, N.A., as
administrative agent, as such agreement exists on the date hereof and as the
same may be further amended, modified, waived or supplemented, solely to the
extent that Buyer has given its prior written consent to such amendment,
modification, waiver or supplement.
          (b) The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Guaranty shall refer to this Guaranty as a whole and
not to any particular provision of this Guaranty, and section and paragraph
references are to this Guaranty unless otherwise specified.
          (c) The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
          2. Guaranty.
          (a) The Guarantor hereby unconditionally and irrevocably guaranties to
the Buyer and its successors, indorsees, transferees and assigns, the prompt and
complete payment and performance by the Seller when due (whether at the stated
maturity, by acceleration or otherwise) of the Guaranteed Obligations.
          (b) The Guarantor further agrees to pay any and all expenses
(including, without limitation, all reasonable fees and disbursements of
counsel) which may be paid or incurred by the Buyer in enforcing, or obtaining
advice of counsel in respect of, any rights with respect to, or collecting, any
or all of the Guaranteed Obligations and/or enforcing any rights with respect
to, or collecting against, the Guarantor under this Guaranty; provided, however,
that the Guarantor shall not be liable for the fees and expenses of more than
one separate firm for the Buyer in connection with any one such action or any
separate, but substantially similar or related actions in the same jurisdiction,
nor shall the Guarantor be liable for any settlement or proceeding effected
without the Guarantor’s written consent. This Guaranty shall remain in full
force and effect until the Guaranteed Obligations are paid in full.
          (c) No payment or payments made by the Seller or any other Person or
received or collected by the Guarantor from the Seller or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application, at any time or from time to time, in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantor hereunder which shall,
notwithstanding any such payment or payments (other than payments made by the
Guarantor in respect of the Guaranteed Obligations or payments received or
collected from the Guarantor in respect of the Guaranteed Obligations), remain
liable for the Guaranteed Obligations until the Guaranteed Obligations are paid
in full.



--------------------------------------------------------------------------------



 



Page 3 of 11

          3. Representations, Warranties and Covenants of Guarantor.
          (a) The Guarantor hereby represents and warrants as of the date
hereof:
               (i) Existence. Guarantor (a) is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland,
(b) has all requisite corporate or other power, and has all governmental
licenses, authorizations, consents and approvals, necessary to own its assets
and carry on its business as now being or as proposed to be conducted, except
where the lack of such licenses, authorizations, consents and approvals would
not be reasonably likely to have a Material Adverse Effect, (c) is qualified to
do business and is in good standing in all other jurisdictions in which the
nature of the business conducted by it makes such qualification necessary,
except where failure so to qualify would not be reasonably likely (either
individually or in the aggregate) to have a Material Adverse Effect, and (d) is
in compliance in all material respects with all Requirements of Law.
               (ii) Financial Condition. Guarantor has heretofore furnished to
Buyer a copy of its (A) consolidated balance sheet for the fiscal year ended
December 31, 2006 and the related consolidated statements of income and retained
earnings and of cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous year, with the opinion thereon of
a nationally recognized public accounting firm and (2) consolidated balance
sheet for the quarterly fiscal period(s) ended March 31, 2007 and June 30, 2007
and the related consolidated statements of income and retained earnings and of
cash flows for it for such quarterly fiscal period(s), setting forth in each
case in comparative form the figures for the previous year. All such financial
statements are complete and correct in all material respects and fairly present
the consolidated financial condition of Guarantor and its Subsidiaries and the
consolidated results of their operations for the fiscal year ended on said date,
all in accordance with GAAP applied on a consistent basis. Since December 31,
2006 there has been no development or event nor any prospective development or
event, including the developments and events disclosed in (A) the public filings
made by Guarantor with the Securities and Exchange Commission since December 31,
2006 and (B) the diligence materials previously provided to Buyer by Seller and
Guarantor, which has had or should reasonably be expected to have a Material
Adverse Effect.
               (iii) Representations and Warranties Incorporated by Reference.
Each of the representations and warranties made by Guarantor in its capacity as
Borrower (as such term is defined in the Revolving Credit Agreement) set forth
in Section 3 of the Revolving Credit Agreement are true and correct and
Guarantor hereby makes each such representation and warranty to, and for the
benefit of, Buyer as if the same were set forth herein in full.
          (b) The Guarantor covenants and agrees with the Buyer that until
payment in full of the Guaranteed Obligations:



--------------------------------------------------------------------------------



 



Page 4 of 11

               (i) Financial Statements and Other Information; Financial
Covenants.
     Guarantor shall deliver to Buyer:
          (A) As soon as available and in any event within 60 days after the end
of each of the first three quarterly fiscal periods of each fiscal year of
Guarantor, a certification in the form of Exhibit A-1 to the Repurchase
Agreement together with the consolidated balance sheets of Guarantor and its
consolidated Subsidiaries as at the end of such period and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
Guarantor and the consolidated Subsidiaries of Guarantor for such period and the
portion of the fiscal year through the end of such period, setting forth in each
case in comparative form the figures for the previous year, accompanied by a
certificate of a Responsible Officer of Guarantor, which certificate shall state
that said consolidated financial statements fairly present the consolidated
financial condition and results of operations of Guarantor and the Subsidiaries
of Guarantor in accordance with GAAP, consistently applied, as at the end of,
and for, such period (subject to normal year-end audit adjustments);
          (B) As soon as available and in any event within 100 days after the
end of each fiscal year of Guarantor, the consolidated balance sheets of
Guarantor and its consolidated Subsidiaries as at the end of such fiscal year
and the related consolidated statements of income and retained earnings and of
cash flows for Guarantor and its consolidated Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
year, accompanied by an opinion thereon of independent certified public
accountants of recognized national standing, which opinion shall not be
qualified as to scope of audit or going concern and shall state that said
consolidated financial statements fairly present the consolidated financial
condition and results of operations of Guarantor and its consolidated
Subsidiaries at the end of, and for, such fiscal year in accordance with GAAP;
          (C) From time to time such other information regarding the financial
condition, operations, or business of Guarantor as Buyer may reasonably request;
and
          (D) Guarantor will furnish to Buyer, at the time it furnishes each set
of financial statements pursuant to paragraphs (A) or (B) above, a certificate
of a Responsible Officer of Guarantor to the effect that, to the best of such
Responsible Officer’s knowledge, Guarantor during such fiscal period or year has
observed or performed all of its covenants and other agreements, and satisfied
every material condition, contained in this Agreement to be observed, performed
or satisfied by it, and that such Responsible Officer has obtained no knowledge
of any Default, Event of Default or Event of Termination except as specified in
such certificate (and, if any Default, Event of Default or Event of Termination
has occurred and is continuing, describing the same in reasonable detail and
describing the action Guarantor has taken or proposes to take with respect
thereto).
               (ii) Covenants Incorporated by Reference. Guarantor is in
compliance with each of the covenants made by Guarantor in its capacity as
Borrower (as such term is defined in the Revolving Credit Agreement) set forth
in Sections 5 and 6 of the Revolving Credit Agreement and Guarantor hereby makes
each such



--------------------------------------------------------------------------------



 



Page 5 of 11

covenant to, and for the benefit of Buyer as if the same were set forth herein
in full. Guarantor, in its capacity as Borrower (as such term is defined in the
Revolving Credit Agreement) shall not agree to any amendment, supplement or
other modification to the Revolving Credit Agreement without Buyer’s written
consent.
          4. Right of Set-off. The Guarantor hereby irrevocably authorizes the
Buyer and each of its Affiliates at any time and from time to time without
notice to the Guarantor or any of its Affiliates or Subsidiaries, any such
notice being expressly waived by the Guarantor, to set-off and appropriate and
apply any and all property and deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by the Buyer or any
of its Affiliates to or for the credit or the account of the Guarantor or any of
its Affiliates or Subsidiaries, or any part thereof in such amounts as the Buyer
or any of its Affiliates may elect, against and on account of the Guaranteed
Obligations and liabilities of the Guarantor to the Buyer hereunder and claims
of every nature and description of the Buyer or any of its Affiliates against
the Guarantor or any of its Affiliates or Subsidiaries, in any currency, whether
arising hereunder, under the Repurchase Agreement or any other Program Document
as the Buyer may elect, whether or not the Buyer has made any demand for payment
and although such obligations, liabilities and claims may be contingent or
unmatured. The Buyer shall notify the Guarantor promptly of any such set-off and
the application made by the Buyer, provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of the
Buyer under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the Buyer may
have.
          5. No Subrogation. Notwithstanding any payment or payments made by the
Guarantor hereunder or any set-off or application of funds of the Guarantor by
the Buyer, the Guarantor shall not be entitled to be subrogated to any of the
rights of the Buyer against the Seller or any other guarantor or any collateral
security or guarantee or right of offset held by the Buyer or any of its
affiliates for the payment of the Guaranteed Obligations, nor shall the
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Seller or any other guarantor in respect of payments made by the Guarantor
hereunder, until all amounts owing to the Buyer by the Seller on account of the
Guaranteed Obligations are paid in full. If any amount shall be paid to the
Guarantor on account of such subrogation rights at any time when all of the
Guaranteed Obligations shall not have been paid in full, such amount shall be
held by the Guarantor in trust for the Buyer, segregated from other funds of the
Guarantor, and shall, forthwith upon receipt by the Guarantor, be turned over to
the Buyer in the exact form received by the Guarantor (duly indorsed by the
Guarantor to the Buyer, if required), to be applied against the Guaranteed
Obligations, whether matured or unmatured, in such order as the Buyer may
determine.
          6. Amendments, Etc. with Respect to the Guaranteed Obligations. The
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against the Guarantor and without notice to or further
assent by the Guarantor, any demand for payment of any of the Guaranteed
Obligations made by the Buyer may be rescinded by the Buyer and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the



--------------------------------------------------------------------------------



 



Page 6 of 11

liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Buyer, and the
Repurchase Agreement and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Buyer may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the Buyer
for the payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. The Buyer shall not have any obligation to protect,
secure, perfect or insure any Lien at any time held by it as security for the
Guaranteed Obligations or for this Guaranty or any property subject thereto.
When making any demand hereunder against the Guarantor, the Buyer may, but shall
be under no obligation to, make a similar demand on the Seller or any other
guarantor, and any failure by the Buyer to make any such demand or to collect
any payments from the Seller or any such other guarantor or any release of the
Seller or such other guarantor shall not relieve the Guarantor of its Guaranteed
Obligations or liabilities hereunder, and shall not impair or affect the rights
and remedies, express or implied, or as a matter of law, of the Buyer against
the Guarantor. For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings. The Buyer may release any Purchased
Items purchased by it in its sole discretion. The Guarantor hereby further
consents to any renewal or modification of any Obligation or any extension of
the time within which such is to be performed and to any other indulgences,
whether before or after the date of this Guaranty, and waives notice with
respect thereto.
          7. Waiver of Rights. The Guarantor waives any and all notice of the
creation, renewal, extension or accrual of any of the Guaranteed Obligations,
and notice of or proof of reliance by the Buyer upon this Guaranty or acceptance
of this Guaranty; the Guaranteed Obligations, and any of them shall conclusively
be deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon this Guaranty; and all dealings pursuant to
the Repurchase Agreement and the Program Documents between the Seller and the
Guarantor, on the one hand, and the Buyer, on the other hand, likewise shall be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. The Guarantor waives diligence, presentment, protest, demand for
payment and notice of default or nonpayment to or upon the Seller or the
Guarantor with respect to the Guaranteed Obligations. The Guarantor hereby
waives diligence; presentment; demand for payment or performance; filing of
claims with any court in case of the insolvency, reorganization or bankruptcy of
the Seller; protest or notice with respect to the Guaranteed Obligations or the
amounts payable by the Seller thereunder; and all demands whatsoever; any fact,
event or circumstance that might otherwise constitute a legal or equitable
defense to or discharge of the Guarantor, including (but without typifying or
limiting this waiver), failure by the Buyer to perfect a security interest in
any collateral securing performance of any Obligation or to realize the value of
any collateral or other assets which may be available to satisfy any Obligation
and any delay by the Buyer in exercising any of its rights hereunder or against
the Seller.
          8. Guaranty Absolute and Unconditional. The Guarantor understands and
agrees that this Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance by the
Seller of the Guaranteed Obligations and not of collectibility only and in no
way conditioned upon any requirement that the Buyer first attempt to collect any
of the obligations from the Seller without regard to (i) the



--------------------------------------------------------------------------------



 



Page 7 of 11

validity, regularity or enforceability of the Repurchase Agreement, any of the
Guaranteed Obligations, or any other collateral security therefor the Guaranteed
Obligations or guarantee or right of offset with respect thereto at any time or
from time to time held by the Buyer, (ii) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Seller against the Buyer, (iii) any defense
by the Seller to the Guaranteed Obligations or the ownership of the Buyer in the
Purchased Items or any subordination of any Lien on the Purchased Items, or
(iv) any other circumstance whatsoever (with or without notice to or knowledge
of the Seller or the Guarantor) which constitutes, or might be construed to
constitute, an equitable or legal discharge of the Seller from the Guaranteed
Obligations, or of the Guarantor from this Guaranty, in bankruptcy or in any
other instance. The Guarantor understands and agrees that this Guaranty shall be
construed as a continuing, absolute and unconditional guarantee without regard
to waiver, forbearance, compromise, release, settlement, the dissolution,
liquidation, reorganization or other change regarding the Seller, or the Seller
being the subject of any case or proceeding under any bankruptcy or other law
for the protection of debtors or creditors, or any other action or matter that
would release a guarantor. When pursuing its rights and remedies hereunder
against the Guarantor, the Buyer may, but shall be under no obligation to,
pursue such rights and remedies as it may have against the Seller or any other
Person or against any collateral security or guarantee for the Guaranteed
Obligations or any right of offset with respect thereto, and any failure by the
Buyer to pursue such other rights or remedies or to collect any payments from
the Seller or any such other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Seller or any such other Person or any such collateral security, guarantee
or right of offset, shall not relieve the Guarantor of any liability hereunder,
and shall not impair or affect the rights and remedies, whether express, implied
or available as a matter of law, of the Buyer against the Guarantor. This
Guaranty shall remain in full force and effect and be binding in accordance with
and to the extent of its terms upon the Guarantor and the successors and assigns
thereof, and shall inure to the benefit of the Buyer, and its successors,
indorsees, transferees and assigns, until all the Guaranteed Obligations and the
obligations of the Guarantor under this Guaranty shall have been satisfied by
payment in full and the Repurchase Agreement shall be terminated,
notwithstanding that from time to time during the term of the Repurchase
Agreement the Seller may be free from any Guaranteed Obligations and subject to
the provisions of Section 9 hereof.
          9. Reinstatement. This Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored, or
returned by the Buyer upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of the Seller or the Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for the Seller or the Guarantor or any substantial part of its property,
or otherwise, all as though such payments had not been made.
          10. Events of Default. Each of the following events and occurrences
shall constitute an “Event of Default” under this Guaranty:



--------------------------------------------------------------------------------



 



Page 8 of 11

          (a) the Guarantor shall default in the payment of any amount required
to be paid by it under the Guaranty; or
          (b) any representation, warranty or certification made or deemed made
herein by the Guarantor or any certificate furnished by the Guarantor to the
Buyer pursuant to the provisions thereof, shall prove to have been false or
misleading in any material respect as of the time made or furnished; provided,
however, that any such false or misleading representation, warranty or
certification incorporated into this Guaranty by reference pursuant to
Section 3(a)(iii) shall not constitute an Event of Default hereunder if such
false or misleading representation, warranty or certification has been expressly
waived by The Royal Bank of Scotland plc; or
          (c) the Guarantor shall fail to observe or perform any covenant set
forth or incorporated by reference in Section 3(b) of this Guaranty, and such
failure to observe or perform shall continue unremedied for a period of five
(5) Business Days after the earlier of discovery of such failure by or notice of
such failure to Guarantor or such longer cure period as may be specified in such
covenant; provided, however, that the failure to observe or perform any covenant
incorporated into this Guaranty by reference in Section 3(b)(ii) shall not
constitute an Event of Default hereunder if such failure has been expressly
waived by The Royal Bank of Scotland plc; or
          (d) an Event of Default (as defined in the Revolving Credit Agreement;
such Event of Default, a “Revolver Event of Default”) under the Revolving Credit
Agreement shall have occurred; provided, however, that any such Revolver Event
of Default shall not constitute an Event of Default hereunder if such Revolver
Event of Default has been expressly waived by The Royal Bank of Scotland plc.
          11. Payments. The Guarantor hereby guarantees that payments hereunder
will be paid to the Buyer without set-off or counterclaim in Dollars in
accordance with the wiring instructions of the Buyer.
          12. Notices. All notices, requests and other communications provided
for herein (including without limitation any modifications of, or waivers,
requests or consents under, this Guaranty) shall be given or made in writing
(including without limitation by telex or telecopy) delivered to the intended
recipient at the “Address for Notices” specified below its name on the signature
pages of the Repurchase Agreement); or, as to any party, at such other address
as shall be designated by such party in a written notice to each other party.
All such communications shall be deemed to have been duly given when transmitted
by telex or telecopy or personally delivered or, in the case of a mailed notice,
upon receipt, in each case given or addressed as aforesaid.
          13. Severability. Any provision of this Guaranty which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          14. Integration. This Guaranty and the Repurchase Agreement represent
the agreement of the Guarantor with respect to the subject matter hereof and
thereof and there are no



--------------------------------------------------------------------------------



 



Page 9 of 11

promises or representations by the Buyer relative to the subject matter hereof
or thereof not reflected herein or therein.
          15. Amendments in Writing; No Waiver; Cumulative Remedies.
          (a) None of the terms or provisions of this Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by the Guarantor and the Buyer, provided that any provision of this
Guaranty may be waived by the Buyer.
          (b) The Buyer shall not by any act (except by a written instrument
pursuant to Section 15(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default or in any breach of any of the terms and conditions
hereof. No failure to exercise, nor any delay in exercising, on the part of the
Buyer, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Buyer of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Buyer would otherwise have on any future occasion.
          (c) The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.
          16. Section Headings. The section headings used in this Guaranty are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.
          17. Successors and Assigns. This Guaranty shall be binding upon the
successors and assigns of the Guarantor and shall inure to the benefit of the
Buyer and its successors and assigns. This Guaranty may not be assigned by the
Guarantor without the express written consent of the Buyer in its sole
discretion and any attempt to assign or transfer this Guaranty without such
consent shall be null and void and of no effect whatsoever. Buyer may assign the
Guaranty at any time without the consent of the Guarantor.
          18. Governing Law. This Guaranty shall be governed by New York law
without reference to choice of law doctrine (but with reference to
Section 5-1401 of the New York General Guaranteed Obligations Law, which by its
terms applies to this Guaranty).
          19. SUBMISSION TO JURISDICTION; WAIVERS. THE GUARANTOR HEREBY
IRREVOCABLY AND UNCONDITIONALLY:
          (A) SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS GUARANTY AND THE REPURCHASE AGREEMENT, OR FOR
RECOGNITION AND ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE
NON-EXCLUSIVE GENERAL JURISDICTION OF THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT



--------------------------------------------------------------------------------



 



Page 10 of 11

OF NEW YORK, AND APPELLATE COURTS FROM ANY THEREOF, OR THE COURTS OF THE STATE
OF NEW YORK, WITHIN THE COUNTY OF NEW YORK, IN THE EVENT THE FEDERAL COURT LACKS
OR DECLINES JURISDICTION;
          (B) CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH
COURTS AND, TO THE EXTENT PERMITTED BY LAW, WAIVES ANY OBJECTION THAT IT MAY NOW
OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT COURT AND
AGREES NOT TO PLEAD OR CLAIM THE SAME;
          (C) AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING
MAY BE EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR
ANY SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO ITS ADDRESS SET
FORTH UNDER ITS SIGNATURE BELOW OR AT SUCH OTHER ADDRESS OF WHICH THE BUYER
SHALL HAVE BEEN NOTIFIED; AND
          (D) AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT
SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT
TO SUE IN ANY OTHER JURISDICTION.
          20. WAIVER OF JURY TRIAL. EACH OF THE GUARANTOR AND THE BUYER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS GUARANTY, ANY THE REPURCHASE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.
          21. Termination. This Guaranty shall terminate upon the final payment
in full of the Guaranteed Obligations and the termination of the Repurchase
Agreement.
[Signature Page Follows]



--------------------------------------------------------------------------------



 



Page 11 of 11

          IN WITNESS WHEREOF, the undersigned have caused this Guaranty to be
duly executed and delivered by its duly authorized officers as of the day and
year first above written.

                  PHH CORPORATION    
 
           
 
  By:
Name:   /s/ Terence Edwards
 
Terence Edwards    
 
  Title:   President and CEO    
 
                PHH Corporation         3000 Leadenhall Road         Mail Stop
PCLG         Mt. Laurel, New Jersey 08054         Attention: Mark Johnson      
  Telecopier No.: (856) 917-0107         Telephone No.: (856) 917-0813    

Signature page to Guaranty